NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4483-17T2

IN THE MATTER OF
JSTAR, LLC,

          Appellant,

v.

NEW JERSEY DEPARTMENT OF
ENVIRONMENTAL PROTECTION -
LAND USE REGULATION
PROGRAM, and OSBORN SEA BAY
CONDOMINIUM ASSOCIATION,
NOS. 15006-04-0203.7 CAF 17001,

     Respondents.
__________________________________

                    Submitted November 12, 2019 – Decided April 27, 2020

                    Before Judges Rothstadt, Moynihan and Mitterhoff.

                    On appeal from the New Jersey Department of
                    Environmental Protection, Agency No. 1506-04-0203.7
                    CAF 170001.

                    R.C. Shea & Associates, attorneys for appellant (Robert
                    C. Shea, of counsel and on the briefs; Dina M. Vicari
                    and Robert C. Shea, II, on the briefs).
            Giordano, Halleran & Ciesla, PC, attorneys for
            respondent Osborn Sea-Bay Condominium Association
            (Adam Garcia, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent New Jersey Department of Environmental
            Protection (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Jason Brandon Kane, Deputy
            Attorney General, on the brief).

PER CURIAM

      JSTAR LLC (JSTAR) appeals from the New Jersey Department of

Environmental Protection's (DEP) April 11, 2018 final agency decision,

granting a Coastal Area Facility Review Act (CAFRA), N.J.S.A. 13:19-1 to -21,

Individual Permit to Osborn Sea-Bay Condominium Association (OSBCA). The

permit was issued in connection with OSBCA's proposal to reconstruct a portion

of a residential development in Brick Township which lies north of JSTAR's

property, that was commonly known as "Camp Osborn," and had been destroyed

by Superstorm Sandy.

      On appeal, JSTAR contends that (1) OSBCA's notice of its CAFRA

application was defective because its project description failed to include a

portion of a road abutting OSBCA's property; (2) JSTAR and other members of

the public, were not afforded adequate procedural due process in voicing their

concerns about the project; (3) the DEP's grant of the CAFRA permit was


                                                                       A-4483-17T2
                                      2
arbitrary, capricious, or unreasonable; and (4) OSBCA should be precluded from

filing a modification of its CAFRA permit. We affirm, as we conclude that the

DEP's grant of the permit was not arbitrary, capricious or unreasonable and

JSTAR's arguments to the contrary are without merit.

                                             I.

                                      The Property

       OSBCA's site for Camp Osborn is comprised of 3.49 acres, designated by

Brick Township as Block 36, Lots 13, 18, 22, and 24, and are situated alongside

State Route 35. JSTAR owns the property on Lots 11.06 and 11.07 in the same

block. To the north of Camp Osborn lies the Ocean Club Condominiums (OCC), to

the south is undeveloped land in Lot 12,1 to the west is Route 35, and to the east is

the United States Army Corps. of Engineers (Army Corps.) dune project adjacent to

the beach.

       Two internal roads—Shell Road and Elder Road—provide access to Camp

Osborn. To the immediate south of OSBCA's site, on Block 36, Lot 12, lies

Cummings Street, which runs east-west from Route 35.2           The road was also


1
    The property on Lot 12 previously was improved by a condominium.
2
  The parties sometimes referred to "Cummings Street" as "Cummins Street."
By all accounts and documentation, including the "Preliminary and Final Major


                                                                             A-4483-17T2
                                         3
destroyed by Superstorm Sandy. The property on the other side of Cummings Street

on Lot 12 is owned by RTS IV, LLC (RTS).3

                                     The Project

      The proposed development consists of sixty-seven residential units,

access roads, and beach-access walkways for the community's members as well

as the general public. As part of the redevelopment, OSBCA would reconstruct

Shell and Elder roads and create an additional portion of Cummings Street

running north-south within OSBCA's property, perpendicular to the existing

street, to connect Shell and Elder roads to the east-west portion of Cummings

Street running along the south side of OSBCA's property.




Site Plan," the "Geometry Plan," and the "Grading Plan," the name of the road
is "Cummings Street."
3
  RTS was a respondent to JSTAR's first appeal from the issuing of a CAFRA
permit for the redevelopment of Lot 12. See Semprivivo v. N.J. Dep't of Envtl.
Prot. Land Use Regulation Program, No. A-4537-16 (App. Div. May 21, 2018).
That appeal related to RTS's proposed construction of a seven residential unit
development, called Osborn Estates, on the 1.405 acre site situated south of
OSBCA's site in Lot 12.

   In that matter, in response to the DEP's motion, we remanded the dispute to
the DEP on May 21, 2018, and did not retain jurisdiction. The appeal from the
DEP's decision again granting a CAFRA permit to RTS is pending before us.
See JSTAR, LLC v N.J. Dep't of Envtl., Prot. Land Use Regulation Program,
No. A-1745-18.


                                                                        A-4483-17T2
                                       4
                              The CAFRA Application

      On October 27, 2017, OSBCA filed an application for a CAFRA

Individual Permit, which included site photographs, an Environmental Impact

Statement (EIS), a Compliance Statement, and a Stormwater Management

Summary.     As part of its application, OSBCA secured various easements

allowing it to build over the sand dunes to the east and traverse the property to

the south.

      The DEP published receipt of OSBCA's application in its November 15,

2017 Bulletin.4 For its part, OSBCA mailed notice of its application to the Brick

Township clerk, construction official, and planning board, the Ocean County

planning board and its soil conservation district, and to neighboring property

owners within 200 feet of OSBCA's site as determined by a list prepared by

Brick Township officials. OSBCA also published notice of its application in a

local newspaper.

      On November 27, 2017, after an initial review and consideration of

OSBCA's proposal under the applicable Coastal Zone Management (CZM)

Rules, N.J.A.C. 7:7-1.1 to -29.10, the DEP sent engineering comments to


4
  The DEP publishes the Bulletin on a semi-monthly basis and it contains a list
of environmental and construction permit applications recently filed or acted
upon by DEP.
                                                                         A-4483-17T2
                                       5
OSBCA so that OSBCA could modify its plan and application to conform to the

DEP's Stormwater Management rules, N.J.A.C. 7:8-1.1 to -6.3, and Flood

Hazard Area Control Act (FHACA) rules, N.J.A.C. 7:13-1.1 to -24.11. The DEP

required OSBCA to amend its submission to add additional information,

including the flood hazard area elevation within the site's AO zone,5 the

minimum elevation of the finished floors of the dwellings in each flood zone,

the flood hazard elevation for each flood zone, and notes about garages, foyers,

and basements.     OSBCA was also required to explain, with a "detailed

demonstration," why the internal roadways could not be constructed at least one

foot above the regulatory flood hazard area elevation. Finally, the DEP required

signage indicating the area was subject to flooding.

      In another DEP Bulletin, the DEP published that the public comment

period for OSBCA's proposed development began on December 20, 2017, and

ran until January 29, 2018. By December 14, 2017, OSBCA had mailed notices

to all municipal entities and neighboring property owners within 200 feet of the

development site indicating the public comment period was beginning. OSBCA



5
  According to the Federal Emergency Management Agency (FEMA), Zone AO
is an area "subject to inundation by [one]-percent-annual-chance shallow
flooding . . . where average depths are between one and three feet." Zone AO,
FEMA, https://www.fema.gov/zone-ao (last updated May 23, 2019).
                                                                        A-4483-17T2
                                       6
also published notice of the start of the public comment period in the local

newspaper.

      In response to the notice about the public comment period, the DEP

received three objections. The OCC objected both to the wooden walkways that

would be used to provide beach access and to the proximity of the northern beach

access to its property line. The Presutti family, who were members of OSBCA,

objected to the OSBCA design plan, the proximity of road setbacks to proposed

units, the number of beach access points for the development, the lack of access

to the homes identified on Cummings Street, and they explained a dispute they

had with OSBCA's board.

      The third objection came from JSTAR. JSTAR objected to the location

of the beach access walkways, stating they encroached on the Army Corps's

dune construction initiative, and they requested Army Corps approval of the

walkways. JSTAR also had concerns about the proposed construction of the

north-south Cummings Street extension and its alleged non-compliance with

flood hazard regulation. JSTAR further stated the size and configuration of

OSBCA's development exceeded any "reasonable use" for the property and that

the construction might impact the integrity of the sand dunes to the east. Last,




                                                                        A-4483-17T2
                                       7
JSTAR stated the "light, air and space" of the adjacent residential homes would

be significantly impacted if OSBCA were permitted to build.

      On March 8, 2018, OSBCA submitted a revised plan and application,

adding the notes required by the DEP and submitting an addendum to its

compliance statement, in which OSBCA explained it could not raise the internal

roadways one foot above the flood hazard elevation because the site abutted

Route 35 to the west. Since Route 35 is within an AO zone and is only elevated

to five feet, there was no way to raise the project's roads one foot above the flood

hazard elevation and still provide vehicular access off the island. OSBCA also

complied with a request from the DEP that it use I-5 aggregate material and

split-rail fencing instead of the timber for the beach access walkways that OCC

objected to in its submission.

      The DEP reviewed OSBCA's revised submission and reviewed its own

environmental and engineering reports. The environmental report confirmed

that OSBCA's modified plan conformed with all applicable regulations,

including the CZM rules pertaining to impervious coverage limits, development

near sand dunes, vegetative cover percentages, secondary impacts, public

access, and CAFRA policies.        The engineering report indicated OSBCA's




                                                                            A-4483-17T2
                                         8
proposal complied with the engineering requirements of the FHACA rules,

including those about elevation of dwellings and roadways.

      On April 11, 2018, the DEP granted the CAFRA Individual Permit,

authorizing OSBCA to reconstruct Camp Osborne under and in compliance with

the CZM rules. This appeal followed.

                                       II.

      At the outset, we observe that our review of a final administrative agency

decision is limited. Stein v. Dep't of Law & Pub. Safety, 458 N.J. Super. 91, 99

(App. Div.) (citing In re Stallworth, 208 N.J. 182, 194 (2011)), cert. denied, 238
N.J. 425 (2019). We will uphold an agency's decision "unless there is a clear

showing that it is arbitrary, capricious, or unreasonable, or that it lacks fair

support in the record." J.B. v. N.J. State Parole Bd., 229 N.J. 21, 43 (2017)

(quoting In re Herrmann, 192 N.J. 19, 27-28 (2007)).            "The burden of

demonstrating that the agency's action was arbitrary, capricious or unreasonable

rests upon the [party] challenging the administrative action." In re Adoption of

Amendments to Ne., Upper Raritan, Sussex Cty. & Upper Del. Water Quality

Mgmt. Plans, 435 N.J. Super. 571, 582 (App. Div. 2014) (alteration in original)

(quoting In re Arenas, 385 N.J. Super. 440, 443-44 (2006)).




                                                                          A-4483-17T2
                                        9
      In our review we are bound by an agency's findings of fact "when

supported by adequate, substantial and credible evidence." In re Taylor, 158
N.J. 644, 656 (1999) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J.
474, 484 (1974)). And, we will "not substitute [our] judgment for the expertise

of an agency 'so long as that action is statutorily authorized and not otherwise

defective because [it is] arbitrary or unreasonable.'" Williams v. Dep't of Human

Servs., 116 N.J. 102, 107 (1989) (quoting Dougherty v. Dep't of Human Servs.,

Div. of Med. Assistance & Health Servs., 91 N.J. 1, 12 (1982)). Thus, our

appellate review does not encompass whether the agency's decision was wise,

only whether it was lawful.

      In evaluating whether a decision was arbitrary, capricious, or

unreasonable, we examine:

                  (1) whether the agency's action violates
                  express or implied legislative policies, that
                  is, did the agency follow the law; (2)
                  whether the record contains substantial
                  evidence to support the findings on which
                  the agency based its action; and (3)
                  whether in applying the legislative policies
                  to the facts, the agency clearly erred in
                  reaching a conclusion that could not
                  reasonably have been made on a showing
                  of the relevant factors.

                  [In re Stallworth, 208 N.J. at 194 (quoting
                  In re Carter, 191 N.J. 474, 482-83 (2007)).]

                                                                         A-4483-17T2
                                      10
      In our review, we defer to an agency's expertise. As we have observed:

            [J]udicial deference to administrative agencies stems
            from the recognition that agencies have the specialized
            expertise necessary to . . . deal[] with technical matters
            and are 'particularly well equipped to read and
            understand the massive documents and to evaluate the
            factual and technical issues . . . .' "[W]here there is
            substantial evidence in the record to support more than
            one regulatory conclusion, it is the agency's choice
            which governs." The court "may not vacate an agency
            determination because of doubts as to its wisdom or
            because the record may support more than one result,"
            but is "obliged to give due deference to the view of
            those charged with the responsibility of implementing
            legislative programs."

            [In re Adoption of Amendments to Ne., Upper Raritan,
            Sussex Cty. & Upper Del. Water Quality Mgmt. Plans,
435 N.J. Super. at 583-84 (alterations in original)
            (citations omitted).]

      For those reasons, where an agency's expertise is a factor, we will defer

to that expertise, particularly in cases involving technical matters within the

agency's special competence. In re Freshwater Wetlands Prot. Act Rules, 180
N.J. 478, 489 (2004). This deference is even stronger when the agency, like the

DEP, "has been delegated discretion to determine the specialized and technical

procedures for its tasks." City of Newark v. Nat. Res. Council, Dep't of Envtl.

Prot., 82 N.J. 530, 540 (1980). Moreover,

            [w]hen an administrative agency interprets and applies
            a statute it is charged with administering in a manner

                                                                         A-4483-17T2
                                       11
             that is reasonable, not arbitrary or capricious, and not
             contrary to the evident purpose of the statute, that
             interpretation should be upheld, irrespective of how the
             forum court would interpret the same statute in the
             absence of regulatory history.

             [Reck v. Dir., Div. of Taxation, 345 N.J. Super. 443,
             448 (App. Div. 2001) (quoting Blecker v. State, 323
N.J. Super. 434, 442 (App. Div. 1999)), aff'd o.b., 175
N.J. 54 (2002).]

We are therefore "obliged to give due deference to the view of those charged

with the responsibility of implementing legislative programs."                In re

Reallocation of Prob. Officer, 441 N.J. Super. 434, 444 (App. Div. 2015)

(quoting In re N.J. Pinelands Comm'n Resolution PC4-00-89, 356 N.J. Super.
363, 372 (App. Div. 2003)).

      Despite our deference, we are "in no way bound by the agency's

interpretation of a statute or its determination of a strictly legal issue." US Bank,

N.A. v. Hough, 210 N.J. 187, 200 (2012) (quoting Univ. Cottage Club of

Princeton N.J. Corp. v. N.J. Dep't of Envtl. Prot., 191 N.J. 38, 48 (2007)).

"When 'the issue involves the interpretation of statutes and regulations, it is a

purely legal issue, which [is] consider[ed] de novo.'" Pinelands Pres. All. v. N.J.

Dep't of Envtl. Prot., 436 N.J. Super. 510, 524-25 (2014) (quoting Klawitter v.

City of Trenton, 395 N.J. Super. 302, 318 (App. Div. 2007)).



                                                                             A-4483-17T2
                                        12
                                         III.

                                       Notice

      Applying our deferential standard, we begin our review by addressing

JSTAR's claim that OSBCA's notices were defective because they did not

address the existing east-west portion of Cummings Street.             Those alleged

defects included OSBCA's failure to advise that Cummings Street was the only

access to seven buildings in the development even though they were located

outside OSBCA's property and owned by RTS. According to JSTAR, the defects

in the notice deprived the DEP of "jurisdiction to consider the OSBCA

[a]pplication." We disagree.

      The notice provisions of the CZM rules that the DEP implemented under

CAFRA governed OSBCA's application. See N.J.A.C. 7:7-24.3 and -24.4.6

Under N.J.A.C. 7:7-24.3(b), notice of the application must be sent to (1) the

municipal construction official where the site is located, (2) the environmental

commission, or another agency with similar responsibilities where the site is located,

(3) the planning board of each municipality where the site is located, (4) the planning



6
    Section 24.3 contains the notice requirements for various applications,
including general permit and individual permit applications. Section 24.4
contains "additional requirements" for an application for a CAFRA individual
permit.
                                                                               A-4483-17T2
                                         13
board of each county where the site is located, and (5) the local soil conservation

district. N.J.A.C. 7:7-24.4(b) requires notice of the public comment period for the

CAFRA individual permit be sent to (1) the municipal clerk in every municipality

where the project is located, (2) the environmental commission, or another agency

with similar responsibilities where the site is located, and (3) the planning board of

each municipality where the site is located. Additionally, both N.J.A.C. 7:7-24.3

and -24.4 require notice—of the application itself and the public comment period for

a CAFRA permit, respectively—be sent to "[a]ll owners of real property, including

easements, located within 200 feet of the property boundary of the site in the manner

set forth in the Municipal Land Use Law [(MLUL)] at N.J.S.A. 40:55D-12(b)."

N.J.A.C. 7:7-24.3(b)(6); N.J.A.C. 7:7-24.4(b)(4). (Emphasis added).

      Under the MLUL, "[n]otice shall be given by: (1) serving a copy thereof on

the property owner as shown on the said current tax duplicate, or his agent in charge

of the property, or (2) mailing a copy thereof by certified mail to the property owner

at his address as shown on the said current tax duplicate." N.J.S.A. 40:55D-12(b).

The property owners entitled to notice are those determined by the municipality

where the site is located. See N.J.A.C. 7:7-24.3(b)(6); N.J.A.C. 7:7-24.4(b)(4) ("The

owners of real property, including easements, shall be those on a list that was




                                                                              A-4483-17T2
                                        14
certified by the municipality."). Applicants are also required to publish newspaper

notice. N.J.A.C. 7:7-24.4(a).

      N.J.A.C. 7:7-24.3(d) and -24.4(d) require the public notice to include "a brief

description of the proposed project," a site plan with the location, boundaries, and a

depiction of the proposed development in relation to existing site conditions, and a

copy of the form notice letter available from the DEP's website.

      Although the CZM rules leave "property boundary of the site" under N.J.A.C.

7:7-24.3(b)(6) and -24.4(b)(4) undefined, "site" is defined as "the lot or lots upon

which a proposed development is to be constructed."                N.J.A.C. 7:7-1.5.

Additionally, the CZM rules, adopting a definition from CAFRA,7 define a

"development" as "the construction, relocation, or enlargement of the footprint of

development of any building or structure and all site preparation therefor, the

grading, excavation, or filling on beaches and dunes, and shall include residential

development, commercial development, industrial development, and public

development." Ibid.




7
   Under CAFRA, a "development" is defined as "the construction, relocation, or
enlargement of any building or structure and all site preparation therefor, the
grading, excavation or filling on beaches or dunes, and shall include residential
development, commercial development, industrial development, and public
development." N.J.S.A. 13:19-3.
                                                                              A-4483-17T2
                                        15
      With these controlling principles in mind, we turn to the subject notice.

OSBCA's notice advised "neighboring landowners" about the application being

submitted, described the proposed project, and advised that the complete application

project was available for review at the "municipal clerk's office" or at the DEP's

office. The description of the project stated the following:

             The site was previously developed with a residential
             bungalow community of [sixty-seven] units, commonly
             known as Camp Osborn.             The entire residential
             development was destroyed by flood and fire during
             Superstorm Sandy on October 29, 2012. The site has been
             cleared of all debris created by the [s]uperstorm and is
             currently a vacant lot with no structural improvements.
             The applicant proposes the redevelopment of the property
             with [sixty-seven] residential units ([sixty-four] duplex
             and [three] single-family units) and associated access
             roads, as well as timber dune walkovers to provide access
             to the beach for the condominium association members
             and public. The residential units will contain a maximum
             of three bedrooms each, as determined by the individual
             unit owners.

OSBCA published a similar notice in a local newspaper that also advised how

comments or a request for a public hearing could be submitted to the DEP.

      JSTAR primarily argues that the notice was deficient because it failed to

identify the east-west portion of Cummings Street as part of the project and for

that reason did not meet the requirements for a description of the "development"

as defined by the MLUL. Citing to Brower Development Corp. v. Planning Board


                                                                            A-4483-17T2
                                        16
of the Township of Clinton, 255 N.J. Super. 262 (App. Div. 1992), JSTAR contends

that a secondary roadway not contained in the lots slated for redevelopment must

still be considered part of the "property" that is the subject of the development

proposal. We disagree.

      JSTAR's reliance on the MLUL for the content of the notice is inapposite. As

noted, the CZM rules define the notice's content and only adopt the MLUL's

provisions as they relate to how the notices must be served on the neighboring

property owners. As to the notice's content, the CZM rules incorporate CAFRA's

definition of "development," which limits the description to a brief explanation of

the work to be performed on site. OSBCA never planned on performing any work

on the existing east-west portion of Cummings Street, so there was no obligation for

it to include anything about that portion of Cummings Street in its notice or to join

RTS in the application, as also argued by JSTAR. OSBCA's notice disclosed that it

planned to develop "access roads" and since it was not otherwise altering the existing

portion of Cummings Street, it was not obligated to disclose anything more in its

description.

      We are not persuaded to conclude otherwise by JSTAR's reliance on Brower.

That case is both factually and legally dissimilar. In Brower, a case decided under

the MLUL, the developer-applicant reached an agreement with the abutting


                                                                              A-4483-17T2
                                        17
landowners to construct on their property a proposed secondary access roadway to

the developer's property. Brower Dev. Corp., 255 N.J. Super. at 264, 266. Here,

there was no agreement with RTS and OSBCA did not propose to construct anything

on RTS's property. There was no need for OSBCA to add anything more to the

notice.

                   The Sufficiency of Scope of Service of Notice

      Next, we consider JSTAR's challenge to the scope of OSBCA's notice to

neighboring property owners.       JSTAR argues that OSBCA's notice was also

defective because the property list used to notify neighboring property owners did

not include the owners of the properties within 200 feet of Lots 12 or 22 in Block

36. We find this contention to be without merit.

      As to Lot 22, which is within 200 feet of OSBCA's proposed development

site, as JSTAR admits, that lot is "located entirely along the beach and ocean front."

For that reason, there are no property owners for that lot and any obligation to notify

anyone with an interest in that lot was satisfied by OSBCA's sending notice to the

adjoining property owners in Lots 13, 18, and 24. As to Lot 12, RTS's property,

OSBCA never intended to develop Lot 12 and therefore the DEP never considered

Lot 12 as part of OSBCA's application. OSBCA was under no obligation to notify




                                                                               A-4483-17T2
                                         18
property owners within 200 feet of Lot 12 because OSBCA was never going to

develop that property.

                              Public Comment Period

     We turn our attention to JSTAR's argument that the manner in which the DEP

conducted the public comment period violated its and the public's constitutional right

to procedural due process of law. According to JSTAR, the DEP failed to adequately

communicate with JSTAR and the other objectors or acknowledge their concerns

during the public comment period. We disagree that the DEP was under any

obligation to do more than it did in this case when considering the public's

comments.

     Procedural due process addresses whether there are sufficient procedural

safeguards in place when the government deprives an individual of a particular

interest. Rivkin v. Dover Twp. Rent Leveling Bd., 143 N.J. 352, 363-64 (1996).

"The minimum requirements of due process . . . are notice and the opportunity to be

heard." Jamgochian v. N.J. State Parole Bd., 196 N.J. 222, 240 (2008) (alteration in

original) (quoting Doe v. Poritz, 142 N.J. 1, 106 (1995)).

     CAFRA provides members of the public with an opportunity to express their

comments and objections "orally or in writing," either at a hearing or through

submissions made during a thirty day "comment period." N.J.S.A. 13:19-9. Where


                                                                              A-4483-17T2
                                        19
there is no hearing, the DEP must give "sufficient public notice as to the

commencement of the comment period." Ibid. Thereafter, within fifteen days after

the comment period closes, the DEP "may require an applicant to submit any

additional information necessary for the complete review of the application." Ibid.

"[W]ithin [sixty] days after the hearing, if one is held, or within [sixty] days after the

close of the comment period if no hearing is held," the DEP "shall approve, approve

with conditions, or disapprove an application" for a permit. Ibid.; see also Spalt v.

N.J. Dep't of Envtl. Prot., 237 N.J. Super. 206, 212 (App. Div. 1989).

      Following CAFRA's requirements, the CZM rules provide for an opportunity

for the public to be heard in response to an application for a permit. Under the CZM

rules, applicants must await the completion of a public comment period. N.J.A.C.

7:7-26.4(a). Neither the CZM rules nor CAFRA dictate whether a hearing or a

written submission is required. For that reason, we look to the Administrative

Procedure Act (APA), N.J.S.A. 52:14B-1 to -31. See In re Issuance of Access

Conforming Lot Permit No. A-17-N-N040-2007, 417 N.J. Super. 115, 127 (App.

Div. 2010) (stating the APA governs when a statute has no provisions as to

procedures an administrative agency must follow).

      The APA specifically addresses the public's ability to respond to a permit

application. According to the APA, "all interested persons are afforded reasonable


                                                                                 A-4483-17T2
                                          20
opportunity to submit data, views or arguments, orally or in writing, during any

proceedings involving a permit decision." N.J.S.A. 52:14B-3.1(a). An "interested

person," while not defined under the APA, is a property owner with an interest in a

proposed development who stands to be "adversely affected." DEP Permit No. A-

17-N-N040-2007, 417 N.J. Super. at 130. Written submissions during a public

comment period "can provide an effective and efficient means for third-party

objectors to voice their concerns with the State officials who will make the ultimate

permitting decision." In re Riverview Dev., LLC, 411 N.J. Super. 409, 425 (App.

Div. 2010).

     Here, it is undisputed that the DEP provided JSTAR and the public with an

opportunity to offer their comments about OSBCA's application and waited for their

responses before deciding to approve OSBCA's application.               The record

demonstrates that after receiving those objections, the DEP considered the three

objections and acted where appropriate, including having OSBCA change the

material of the walkways as requested by OCC. Neither JSTAR nor any member of

the public was deprived of an opportunity to bring to the DEP's attention data,

views, and arguments that it felt should be considered in deciding whether to




                                                                             A-4483-17T2
                                        21
grant the permit.8 See DEP Permit No. A-17-N-N040-2007, 417 N.J. Super. at 130.

JSTAR cites to no authority that required the DEP to contact it or any other objector

and respond to each objection.

     As a thirty-day public comment period was held and because JSTAR was able

to submit its objections to the issuance of a CAFRA permit to OSBCA, JSTAR and

other members of the public were afforded due process. See In re Riverview Dev.,
411 N.J. Super. at 425.

             Sufficiency of Information to Support Issuing the Permit

      Next, we consider JSTAR's contention that the "information and empirical

data" considered by the DEP was insufficient. Specifically, JSTAR argues that (1)

the proposed roadways within the development were not designed one foot above

the flood hazard area design flood elevation; (2) OSBCA failed to amend its EIS

after the DEP made comments following completion of its engineering review; and

(3) OSBCA failed to comport with regulatory impervious coverage limits.

      Relying on N.J.A.C. 7:7-9.25, JSTAR argues that OSBCA's proposed

roadways were not designed to be built to the correct flood elevation and OSBCA



8
   Notably, some of JSTAR's objections were not responsive to OSBCA's
application as they related to planning and zoning issues that would be
considered by municipal and county boards charged with issuing developmental
approvals, unrelated to CAFRA, under the MLUL.
                                                                             A-4483-17T2
                                        22
failed to satisfy the requirements for an exemption from meeting the required

elevation. We disagree.

      Under the CZM rules, development in flood hazard areas must conform to the

FHACA and its implementing rules at N.J.A.C. 7:13. See N.J.A.C. 7:7-9.25(f).

Under N.J.A.C. 7:13-12.6(b)(1), the travel surface of a roadway must be

"constructed at least one foot above the flood hazard area design flood elevation."

An exemption from that requirement is permitted where the applicant demonstrates

that it is "not feasible" to construct the roadway above the one-foot threshold.

N.J.A.C. 7:13-12.6(b)(2).

      In order to be exempt, an applicant must demonstrate the elevation

requirements would result in one or more of the following:

            i. Prohibitively high construction costs;

            ii. Construction costs that are disproportionately high
            compared with any benefit that would be obtained by strict
            compliance;

            iii. A design that necessitates excessive volumes of fill that
            exceed the flood storage displacement limits at N.J.A.C.
            7:13-11.4, for which flood storage cannot feasibly be
            created in compensation either onsite or offsite; or

            iv. A design that causes unavoidable and adverse impacts
            to the environment (such as to the channel, riparian zone,
            or fishery resources), or which would cause unavoidable
            and significant increases in flooding.


                                                                             A-4483-17T2
                                        23
             [N.J.A.C. 7:13-12.6(e).]

      Here, OSBCA sought an exemption and made an initial submission

demonstrating that it was not feasible to construct the roads to a height that would

meet the required elevation. In response to the initial submission, the DEP required

OSBCA to submit additional documentation to support its entitlement to an

exemption. In response, OSBCA produced an addendum in which it relied upon

N.J.A.C. 7:13-12.6(e)(ii), stating that "[i]t [was] impossible to situate the entirety of

each proposed roadway or parking area at least one foot above the flood hazard area

design flood elevation" because of the roadways' relationship to the abutting Route

35, "which is the only road leading to and from the site and is the evacuation route

off the barrier island." Because Route 35 has an elevation of five feet, and it is the

only access point to get out of the development site and off the island itself, in the

event of a flood, Route 35 would be inundated if OSBCA's roadways were raised

above Route 35's elevation.

      After considering the information supplied by OSBCA, the DEP determined

that it satisfied N.J.A.C. 7:13-12.6(e)(1)(ii). The DEP's engineering report stated

OSBCA "satisfactorily demonstrated in the compliance statement, in accordance

with N.J.A.C. 7:13-12.6, that it is not feasible to elevate the travel surfaces of the




                                                                                A-4483-17T2
                                          24
proposed driveways, access ways and internal roads at least one foot above the

regulatory flood hazard elevation."

      In its arguments challenging the DEP's determination, JSTAR fails to properly

address OSBCA's Route 35 flooding concerns. Instead, JSTAR argues that changing

the layout of the development would remove the need for Cummings Street access,

but JSTAR never mentions Cummings Street in relation to the flood hazard elevation

regulations. JSTAR also fails to address Route 35, its propensity to flood given its

elevation, and how OSBCA could not raise Route 35 to prevent any flooding because

Route 35 is a public highway.         JSTAR's solution is simply to redesign the

development itself. We find no merit to its contentions.

      Applying our discretionary standard of review, we conclude that the DEP

properly exercised its discretion by granting OSBCA an exemption based on the

negative impact that adhering to the flood elevation requirements would have on

Route 35. Under these conditions, the DEP's granting OSBCA an exemption under

N.J.A.C. 7:13-12.6(e)(ii) was supported by sufficient evidence in the record.

      JSTAR also contends that OSBCA failed to properly amend its EIS by not

incorporating required changes requested by the DEP's engineering comments, two,




                                                                            A-4483-17T2
                                         25
three, and six, which related to the flood hazard area elevation for zone AO,9 the

minimum elevation of the finished floors of the dwellings for each flood zone as

well as the flood hazard elevation for each flood zone, and a note about how a foyer

with a floor that is not one foot above the flood hazard elevation is not permitted.

We find JSTAR's contention to be without merit as it is belied by the record.

OSBCA incorporated into its grading plans the DEP's engineering comments, so that

its proposed dwellings complied with the FHACA regulations concerning flood

elevations and minimum finished floor elevations.

      The elevations of the units are governed by the FHACA regulations that state

the DEP will only issue an individual permit to construct a new dwelling if "[t]he

lowest floor of a single-family home or duplex is set at least one foot above the flood

hazard area design flood elevation." N.J.A.C. 7:13-12.5(i)(1). In the DEP's second

engineering comment addressing these regulations, it noted that the flood hazard

area elevation for Zone AO was calculated at thirteen and a half feet. Engineering

comment three required the removal of a note from OSBCA's plans about the exact

finished floor elevations, as those had not yet been determined, and it required the



9
  Engineering comment two specified that "[t]he flood hazard area elevation
within this zone is the highest grade within the location of the proposed project
plus [three feet]."


                                                                               A-4483-17T2
                                         26
minimum finished floor elevations be stated for each applicable flood zone. The

third comment further stated that for flood zone AE8,10 the minimum finished floor

should be nine feet and for flood zone AO, the minimum finished floor should be at

fourteen and a half feet. Engineering comment six simply required OSBCA to

amend its submission by adding a note on the plan stating "a foyer with a floor that

is not one foot above the flood hazard area is not permitted."

      After receiving these comments, OSBCA concluded that for an AE zone,

where the flood hazard elevation is eight feet, the finished floors must be nine feet

or higher and for an AO zone, finished floors needed to be set one foot above the

flood hazard elevation. OSBCA's grading plan showed that the lowest finished floor

elevation (FFE) in the AE zone units was at least 14.39 feet, with the highest being

15.45 feet. These levels were much greater than nine feet, far exceeding the eight-

foot flood elevation that the engineering comments required. As for the AO zone,

OSBCA's grading plan shows the FFE ranges from 15.10 feet at its lowest point to

18.22 feet at its highest point. Engineering comment three stated the AO zone's

minimum FFE needed to be 14.5 feet. OSBCA's grades for that zone were all greater


10
   According to FEMA, Zone AE includes "[a]reas subject to inundation by the
[one]-percent-annual-chance flood event determined by detailed methods."
Zone AE and A1-30, FEMA, https://www.fema.gov/zone-ae-and-a1-30# (last
updated March 27, 2018). The eight indicates the elevation, determined by a
Letter of Map Revision from FEMA obtained May 30, 2017.
                                                                             A-4483-17T2
                                        27
than 14.5 feet requirement.      As such, the DEP's satisfaction with OSBCA's

submission was also well supported by the record.

      JSTAR also argues that OSBCA failed to comply with N.J.A.C. 7:7-13.17,

which sets forth the impervious coverage limits for a site in a CAFRA area. JSTAR

contends there were no quantifiable proofs submitted to prove that OSBCA ever

complied with the impervious cover limits. We disagree.

      According to the CZM regulations, "[i]mpervious cover limits . . . are

important to reduce the negative impacts of development in coastal areas." N.J.A.C.

7:7-13.1(k).   "Impervious cover" is defined as "any structure, surface, or

improvement that reduces and/or prevents absorption of stormwater into land.

Porous paving, paver blocks, gravel, crushed stone, crushed shell, elevated structures

(including boardwalks), and other similar structures, surfaces, or improvements are

considered impervious cover.      Grass, lawns, or any other vegetation are not

considered impervious cover." N.J.A.C. 7:7-1.5.

      Calculations for impervious coverage limits vary depending on the location

of the development site. See N.J.A.C. 7:7-13.17(a). When the site is not located in

a CAFRA center, CAFRA core, or CAFRA node, the location of the site is




                                                                              A-4483-17T2
                                         28
determined by referencing "Appendix H." N.J.A.C. 7:7-13.17(b)(2).11 When the

site is located in a coastal center, the impervious cover limit is determined by taking

the "acreage of the net land area on the site as determined under N.J.A.C. 7:7-

13.3(e)" and multiplying it by "the impervious cover percentage in Table H[12] . . .

for the type of coastal center in which the site is located." N.J.A.C. 7:7-13.17(d)(1).

The acreage of the net land area on a given site is determined by taking the sum of

all the "special water's edge areas" on the site and subtracting that number from the

acreage of the total land area on the site. N.J.A.C. 7:7-13.3(e). "Special water's edge

areas" for purposes of computing the acreage of net land area are dunes, beaches,

wetlands, wetland buffers, coastal bluffs, and intermittent stream corridors. N.J.A.C.

7:7-13.3(e)(2)(i) to (vii).

       According to Appendix H, OSBCA's development is part of the South

Mantoloking coastal village. Under Table H, a site located in a coastal village is

limited to sixty percent of the net land area for impervious cover.



11
   CAFRA centers, cores, and nodes are delineated on the CAFRA Planning
Map, available on the DEP's Geographic Information System (GIS). N.J.A.C.
7:7-13.17(b)(1); N.J.A.C. 7:7-13.16(f). OSBCA's site is not located within a
CAFRA center, core, or node.
12
   Appendix H and Table H are different. Appendix H is used to determine the
location of the site. Table H, incorporated into N.J.A.C. 7:7-13.17, provides the
maximum coverage limits for a given site location.
                                                                               A-4483-17T2
                                         29
      OSBCA reported that the total land area for its development site was 3.49

acres. The "special water's edge areas" located on OSBCA's development site are

the sand dunes, totaling .60 acres. Subtracting the dune acreage from the total land

acreage yields a net land area of 2.89 acres. Since the maximum amount of

impervious cover that a coastal village can have is sixty percent of the net land area,

OSBCA's development site could only have 1.734 acres of impervious cover.

      OSBCA proposed that its development site would have 1.7 acres of

impervious cover. 1.7 acres out of 2.89 acres in net land area is approximately fifty-

nine percent of the net land area. Therefore, OSBCA's proposed impervious cover

was within the required limits under the CZM rules.

      JSTAR's arguments to the contrary are unsupported by the record and based

on its misinterpretation of the regulations. First, JSTAR contends that neither

OSBCA nor the DEP provided any calculations to substantiate their claims that the

acreage calculations are accurate. However, OSBCA's Preliminary and Final Major

Site Plan's title sheet includes the impervious coverage calculations for the building

coverage, the road coverage, and the dune walkover coverage. Second, in support

of its contention, JSTAR cites the wrong standard for impervious cover limits.

OSBCA's development site is located within a coastal village and not a CAFRA

center, CAFRA core or CAFRA node as JSTAR contends. Given the location of the


                                                                               A-4483-17T2
                                         30
development site, and the calculations based on that location, the DEP's decision that

OSBCA was sufficiently within the impervious cover limit was not arbitrary,

capricious, or unreasonable.

                 OSBCA's Prohibition from Seeking Modification

     Last, JSTAR argues that under N.J.A.C. 7:7-27.5, OSBCA is precluded from

filing a modification of its individual permit and therefore is required to file an

entirely new application because of its failure to include the east-west portion of

Cummings Street as part of its public notice. We conclude that this argument is

without sufficient merit to warrant discussion in a written opinion.          R. 2:11-

3(e)(1)(D). Suffice it to say OSBCA never sought a modification and whether it can

seek one in the future, if necessary, is not an issue ripe for our consideration. See K.

Hovnanian Cos. of N. Cent. Jersey, Inc. v. N.J. Dep't of Envtl. Prot., 379 N.J. Super.
1, 10 (App. Div. 2005).

     Affirmed.




                                                                               A-4483-17T2
                                         31